Opinion issued March 4, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00323-CV
                            ———————————
                   IN THE INTEREST OF A.M.P., A CHILD


                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-29177


                          MEMORANDUM OPINION

      Appellant, Jasmine Pilkington, has failed to timely file a brief. See TEX. R.

APP. P. 38.8(a). After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 42.3(b), (c).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. See TEX. R. APP. P. 38.8(a), 42.3(b), (c), 43.2(f). We dismiss any pending

motions as moot.
                                 PER CURIAM

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




                                        2